Bigelow, J.
1. The plaintiff, in proving his prima facie case, offered evidence to show that the words alleged to be slanderous were not spoken under circumstances which would bring them within the rule touching privileged communications. He was not bound to do this ; but, in the exercise of his own discretion, he saw fit thus far to anticipate the defence. Having thus opened this part of the case, and introduced as much evidence respecting it as he deemed expedient, he could not afterwards claim, as a matter of right, to accumulate testimony upon the same point. It was then a mere matter of discretion, with the judge who presided at the trial, to admit or reject the evidence, to the exercise of which no exception can be taken. 1 Greenl. Ev. §§ 74, 431. Browne v. Murray, Ry. & Mood. 254. As a general rule in the conduct of trials, if a party elects to proceed in the first instance with proof to anticipate the defence, he should not afterwards be allowed to offer evidence on the same *284point, in reply to the case made by the testimony of the defendant. To permit a party thus to divide his case leads to confusion, and gives him an unfair advantage over his adversary.
2. When, and under what circumstances, a party may be allowed to put leading questions to his own witness, is also a matter of discretion, resting solely with the judge before whom the trial is had, and is not subject to revision or exception Moody v. Rowell, 17 Pick. 498. 1 Greenl. Ev. § 435. The questions put to the prochein ami by the defendant come clearly within this rule.
3. Evidence of a quarrel between the prochein ami and the defendant was wholly immaterial to the plaintiff’s case, and had no legal tendency to establish the existence of malice on the part of the defendant towards the plaintiff. Having been offered for this purpose only, we think it was rightly rejected.
4. We can see no valid ground of objection to the instructions given by the court to the jury. The defendant was before a quasi judicial tribunal, upon trial for alleged offences against good morals, and conduct inconsistent with his religious profession. Under such circumstances, he was entitled to make a full defence, and should be allowed great latitude, so long as he acted in good faith, and within the fair scope of repelling and refuting the charges brought against him. His object was to show that the charges originated in a grudge of the plaintiff’s father, occasioned by the defendant’s having discharged his son for larceny, and so were malicious and unfounded. This was clearly within the scope of his defence. A party, making such proceedings the vehicle of scandal, ought not to be protected by law. But, so long as he confines himself to the subject matter of his defence, and uses no language which is not pertinent thereto, then, although he may incidentally disparage private character, he ought not to be answerable therefor in an action for damages. Farnsworth v. Storrs, 5 Cush. 412, 416. The instructions given to the jury were substantially in accordance with these principles. Exceptions overruled.